Citation Nr: 1233835	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  06-05 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder.

2.  Entitlement to a total rating based on individual unemployability.


REPRESENTATION

Veteran represented by:	Nat'l Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's Spouse


ATTORNEY FOR THE BOARD

S. Pflugner

INTRODUCTION

The Veteran served on active duty from September 1967 to May 1969  

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office in Newark, New Jersey (RO).

Evidence associated with the Veteran's claims file during the pendency of this appeal raised the issue of entitlement to a total rating based on individual unemployability (TDIU).  As such, this claim is properly before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).  

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

Posttraumatic Stress Disorder (PTSD)

Pursuant to the Veteran's claim of entitlement to a rating in excess of 50 percent for his service-connected PTSD, the Veteran was afforded VA examinations in January 2005 and January 2007.  No evidence has been submitted that was dated after the January 2007 VA examination wherein the severity of the Veteran's service-connected PTSD was assessed.

In October 2011, the Board remanded the Veteran's claim of entitlement to a rating in excess of 50 percent for his service-connected PTSD for further development.  Specifically, the Board directed the RO to send the Veteran a letter requesting that he submit or identify all VA and non-VA treatment providers who have provided him treatment for PTSD since August 2006.  While the Veteran's claim was in remand status, many treatment records were associated with his claims file; however, none demonstrated treatment for PTSD.  As such, the most recent evidence of record wherein the severity of the Veteran's PTSD was assessed is the January 2007 VA examination.

VA's duty to assist includes providing a thorough and contemporaneous medical examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The January 2007 VA examination is too remote, and the evidence of record is otherwise inadequate to assess the present severity of the Veteran's service-connected PTSD.  To ensure that VA meets its duty to assist, a contemporaneous examination is necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (c)(4) (2011).  As such, the Board finds that a remand for a VA examination is warranted in order to obtain findings that are more recent.

TDIU

The determination of whether the Veteran is entitled to TDIU is part and parcel of the determination of the above-captioned increased rating claim.  Rice, 22 Vet. App. at 453; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749.  Generally, all issues "inextricably intertwined" with the issue certified for appeal, are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the issue of TDIU is "intertwined" with the issue of entitlement to an increased rating for PTSD, but was not addressed by the RO, the claim is remanded to the RO.

Accordingly, the case is remanded for the following action:

1.  The RO must provide notice and assistance to the Veteran with respect to his claim of TDIU.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The RO must provide VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to the Veteran.

2.  The RO must contact the Veteran and request that he submit or identify relevant evidence in support of his claims that has not already been associated with the claims file.  Specifically, the RO must request the Veteran to submit or identify all VA and non-VA medical providers who have treated him for PTSD since January 2007.  The RO must then obtain copies of any identified treatment records that are not already in the claims file.  Regardless of the Veteran's response, the RO must obtain and associate with the claims file all of the Veteran's pertinent VA outpatient treatment records.  If, after making reasonable efforts to obtain this information the RO is unable to secure same, the RO must notify the Veteran and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claims; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

3.  The Veteran must be afforded an examination to determine the current severity of his service-connected PTSD.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  The examiner must perform any test or studies deemed necessary for accurate assessment.  The examiner must comment upon the presence or absence, and the frequency and severity of the symptoms associated with the Veteran's PTSD, such as, but not limited to:  affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks; near-continuous panic and/or depression affecting the ability to function independently, appropriately, or effectively; difficulty in understanding complex commands; impairment of short- and long-term memory; judgment; abstract thinking; disturbances of motivation and mood; ability to establish and maintain effective work and social relationships; suicidal or homicidal ideations; obsessional rituals that interfere with routine activities, speech; impaired impulse control; spatial disorientation; ability to perform activities of daily living, including maintaining personal appearance and hygiene; difficulty in adapting to stressful circumstances; delusions and/or hallucinations; grossly inappropriate behavior; and disorientation to time and place.

The examiner must also enter a complete multi-axial evaluation, and assign a Global Assessment of Functioning score together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning.  

The examiner must also elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the Veteran's service-connected PTSD precludes him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities, or age.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to the last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

5.  Once the above actions have been completed, the RO must re-adjudicate the Veteran's claims on appeal, to include entitlement to TDIU, taking into consideration all relevant evidence associated with the Veteran's claims file.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

